FILED
                              NOT FOR PUBLICATION                           OCT 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RODNEY BERNARD BARNO,                            No. 09-55646

                Plaintiff - Appellant,           D.C. No. 3:07-CV-01373-WMC

  v.
                                                 MEMORANDUM *
STUART RYAN, Warden of Calipatria; et
al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Southern District of California
                   William McCurine, Magistrate Judge, Presiding **

                           Submitted September 13, 2010 ***

Before:         SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Rodney Bernard Barno, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to his safety and due process violations arising out of his

alleged classification as a sex offender. We have jurisdiction under 28 U.S.C. §

1291. We review de novo, Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001), and

we affirm.

      The district court properly dismissed Barno’s deliberate indifference claim

because Barno failed to allege that he suffered any injury or threat of harm other

than the allegedly erroneous classification itself, possible loss of a prison job, and

temporary restrictions on visitations with minors. See Overton v. Bazzetta, 539

U.S. 126, 136-37 (2003) (visitor restrictions on inmates charged with substance

abuse did not violate Eighth Amendment); Walker v. Gomez, 370 F.3d 969, 973

(9th Cir. 2004) (there is no Fourteenth Amendment liberty or property interest in

prison employment); Hoptowit v. Ray, 682 F.2d 1237, 1256 (9th Cir. 1982)

(“[M]isclassification does not itself inflict pain within the meaning of the Eighth

Amendment.”).

      The district court also properly dismissed Barno’s due process claim because

the alleged classification error did not result in any deprivations or changes in the

conditions of confinement that constituted an “atypical and significant hardship . . .

in relation to the ordinary incidents of prison life” so as to give rise to a protected

liberty interest. Sandin v. Conner, 515 U.S. 472, 484 (1995); Neal v. Shimoda, 131


                                            2                                     09-55646
F.3d 818, 827-28 (9th Cir. 1997) (inmate’s sex offender classification implicated a

liberty interest only because applicable regulations required that sex offenders

participate in a mandatory treatment program before being eligible for parole).

      Barno’s request to vacate his expedited motion for an order requiring prison

officials to return legal documents is granted. In response to his voluminous letters

requesting a copy of the docket report confirming receipt of his reply brief, we note

that Barno’s reply brief was filed and considered.

      Barno’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    09-55646